DETAILED ACTION
In the Final Rejection mailed 12/18/2020:
Claims 1-2, 4-7, and 9-10 were rejected.
Claims 3 and 8 were objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/26/2020 has been entered:
Claims 1-10 are active.
Response to Arguments
Applicant’s arguments, filed 12/26/2020, with respect to the rejections of claims 1-2, 4-7, and 9-10 under 35 USC 103 have been fully considered and are persuasive. The rejection of claims 1-2, 4-7, and 9-10 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Hottinger (US 4092900) which fails to teach, or make obvious, a hoisting device comprising a chain drive arrangement, or wherein the docking and transferring arrangement is configured to reversibly transfer all ammunition in the primary magazine to the secondary magazine as now recited in independent claim 1 because the transporting device disclosed by Hottinger is not a hoisting device comprising a chain drive arrangement as claimed and further because the reversible nature of the ammunition transfer system is described in Hottinger only in that the cartridge clips (5), together with their cartridges (6), are pushed back or returned to the secondary magazine (10) from the primary magazine (4) when the primary magazine (4) is full (col. 3 lines 29-35) and, therefore, it is not possible to reversibly transfer all of the ammunition in the primary magazine to the secondary magazine in Hottinger. Devices for hoisting secondary ammunition cartridges to primary ammunition cartridges are known from 
Claim 3 previously depended from independent claim 1 and was previously indicated as containing allowable subject matter because the prior art does not teach or make obvious an ammunition transfer system as described in previously recited claim 1 and further wherein the hoisting device comprises at least a self-supporting framework with two parallel side-mounted vertical pairs of members linked together via a lower pair of transverse members, two intermediate pairs of transverse members, and an upper pair of transverse members, and four vertical parallel support rails, wherein the chain drive arrangement is arranged in the framework as a loop via chain wheels and drive wheels, as claimed. 
Claim 8 previously depended from independent claim 1 and was previously indicated as containing allowable subject matter because the prior art does not teach or make obvious an ammunition transfer system as described in previously recited claim 1 and further wherein the docking and transferring arrangement comprises four locking bolts arranged in a corner of an ammunition inlet of the primary magazine and four preloaded, V-shaped projecting articulations movably connected to the four locking bolts so that the locking bolts are displaced radially from a closed blocking position to an open position in the ammunition inlet and wherein the secondary magazine comprises four gate devices arranged in the ammunition outlet and each enclosed by a casing comprising a contact surface, a toothed wheel, a chain wheel, and a chain link such that when the secondary magazine is transported toward the primary magazine, the articulations are forced sideways to open the ammunition inlet of the primary magazine at the same time that the primary magazine pushes the contact surface down onto the secondary magazine to open the ammunition outlet of the secondary magazine, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641